EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kent Roberts on December 16, 2021.

The application has been amended as follows: 
	Claims
	5 – 7. (Canceled)
	Claims 5 – 7 have been canceled as they are directed towards previously non-elected subject matter.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Examiner’s closest art, Akimoto (British Patent Number GB 2293689 A, cited in IDS) and Sun (U.S. Patent Application Publication Number 2001/0018098), were presented and discussed in the previous Office Action.
As argued by Applicant in the response submitted October 12, 2021, neither Akimoto not Sun teach “a high-impedance voltmeter electrically connected to at least one of the embedded electrodes to measure an induced voltage arising from a voltage directly applied to the work piece in order to monitor a process that applies the voltage directly applied to the work piece,” as recited by claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331. The examiner can normally be reached Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726